Citation Nr: 0807926	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims for service connection for right hand injury 
and pneumonia.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 until May 
1960 with the Air Force.  An October 2005 Deferred Rating 
Decision reported that the veteran also served with the Army 
Reserves, on inactive duty from January 17, 1957 to February 
15, 1957; on active duty from February 16, 1957 to August 15, 
1957; and on inactive duty on January 13, 1958.  Active duty 
for training from January 14, 1958 to February 12, 1958 was 
not verified.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The original application for benefits included a claim for 
service connection for hypertension.  This claim was 
withdrawn by the veteran in a statement dated in January 
2008, and is thus not currently before the Board.  

The claims for service connection for right hand injury and 
pneumonia are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In an August 26, 2005 rating decision, the RO confirmed 
and continued its denial of service connection for right hand 
injury and pneumonia; in an August 2005 letter, the RO 
notified the veteran of the determination and of his 
appellate rights, but he did not appeal either claim and the 
decision became final.

2.  The evidence associated with the claims file relates to 
an unestablished fact necessary to substantiate the claims 
for right hand injury and pneumonia.  


CONCLUSIONS OF LAW

1.  The RO's August 26, 2005 decision that confirmed and 
continued the denial of service connection for right hand 
injury and pneumonia is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 20.302, 20.1103 
(2004).

2.  New and material evidence has been submitted to reopen 
the claims of service connection for right hand injury and 
pneumonia.  38 U.S.C.A. §§ 5103, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service 
connection for right hand injury and pneumonia.  These are 
complete grants of those benefits sought on appeal.  Thus, a 
discussion of VA's duties to notify and assist is 
unnecessary.

New and Material Evidence

The appellant seeks to reopen claims for service connection 
for right hand injury and pneumonia.  The appellant's 
original claims for these disorders was originally denied in 
an August 9, 2005 rating decision, which found there to be no 
evidence of either disorder during or after service.  The 
appellant did not appeal the decision; therefore, the August 
9, 2005 decision became final.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1103.  The appellant's claim was subsequently 
denied again on August 26, 2005.  He is currently appealing a 
May 2006 rating decision.  

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

In his current attempt to reopen the claim, the appellant has 
proffered a new theory of entitlement, including that his 
claimed disorders developed due to his Army Reserve training 
and not the Air Force service previously considered.  The 
veteran's Army service has been confirmed, though service 
medical records were found to have been destroyed in a fire.  
The Board finds the newly associated evidence to have not 
been previously submitted and to relate to an unestablished 
fact necessary to substantiate his claim.  Accordingly, the 
Board finds that the claims for service connection for right 
hand injury and pneumonia are reopened.  


ORDER

New and material evidence has been submitted and the 
application to reopen the claims for entitlement to service 
connection for right hand injury and pneumonia are reopened, 
and to this extent only, the appeal is granted.  





REMAND

All the service medical records are not available for review. 
The only service records in evidence are the veteran's Air 
Force records, since his Army Reserve records were destroyed 
in a fire.  

When, through no fault of the veteran, records under the 
control of the Government are unavailable, VA's duty requires 
that VA advise the veteran of his right to support his claim 
through alternate sources of evidence, including service 
medical personnel statements, or lay evidence, such as 
"buddy" affidavits or statements.  Dixon v. Derwinski, 3 
Vet.App. 261, 263 (1992); Washington v. Nicholson, 19 Vet. 
App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  

Under Dixon, the Board finds that VA should have advised the 
veteran of the opportunity to support his claim with 
alternate forms of evidence, when faced with the 
unavailability of all of his service medical records. VA, 
however, failed to inform the veteran of these opportunities 
to support his claim in any of the duty to assist letters 
sent to him. 

In his hearing testimony, the veteran reported that he hurt 
his hand and contracted pneumonia while in the Army Reserves 
in 1957.  The record does not indicate that the RO searched 
for alternative records regarding the veteran's Army Reserve 
service, other than requesting clinical records from Fort 
Jackson Hospital.  Another attempt to reconstruct the 
veteran's service medical records by locating any unit sick 
call/morning reports or the Surgeon General's Office (SGO) 
records should be made.

Accordingly, this case is REMANDED for the following actions:

1. The RO/AMC should advise the veteran 
of his opportunity to submit lay 
testimony and other alternate sources 
of evidence in support of his claim. 
Such alternate forms of evidence 
include, but are not limited to, 
letters to and from the veteran during 
or after  military service detailing 
events as to the claimed disorders; and 
accounts, statements, and letters from 
his family, friends, acquaintances, and 
coworkers, detailing each respective 
writer's recollection of the 
development of the veteran's right hand 
injury and pneumonia; post-service 
physical examinations, insurance 
claims, and any other material that 
would indicate that the veteran 
performed the duties he has described, 
that such duties could result in the 
hand injury or pneumonia currently 
claimed by the veteran, and that the 
veteran sustained his disorders of 
right hand injury and/or pneumonia 
during his time in service. 

2.  Another attempt to reconstruct the 
veteran's service medical records from 
appropriate secondary sources 
(including sick/morning reports and SGO 
reports) should be made.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
